Case 5:20-cv-00227-JSM-PRL Document 38 Filed 04/09/21 Page 1 of 2 PageID 172




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

DAVID POSCHMANN,

       Plaintiff,

v.                                                         Case No: 5:20-cv-227-JSM-PRL

UNIFIED ENTERPRISES, LLC,

       Defendant.


                                          ORDER

       Before the court is Plaintiff’s motion for contempt, sanctions, and attorney’s fees.

(Doc. 37). Previously, the court granted Plaintiff’s motion to compel and for attorney’s fees

and noted that the plaintiff’s counsel detailed the many attempts he made to contact the

defendant’s counsel. (Doc. 33). Now, Plaintiff claims that the defendant has not complied

with the court’s order to produce all requested discovery documents by April 5, 2020 and to

confer regarding the inspection of the defendant’s property. Plaintiff again detailed ten

additional attempts to contact the defendant’s counsel, by email and telephone, to confer on

these discovery issues. Plaintiff claims that the defendant’s counsel has not responded to any

of the emails or voicemails.

       Accordingly, Defendant shall respond to Plaintiff’s motion on or before April 16, 2021.

       DONE and ORDERED in Ocala, Florida on April 9, 2021.
Case 5:20-cv-00227-JSM-PRL Document 38 Filed 04/09/21 Page 2 of 2 PageID 173




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
